DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-18 are pending wherein claims 1-5 are currently under examination and claims 6-18 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected spheroidal graphite cast iron. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lagoon et al. (US 2019/0119795) in view of Harada et al. (US 2014/0360820).
In regard to claim 1, Lagoon et al. (‘795) discloses a cast iron disc brake rotor wherein the rotor would comprise soft nodules of graphite surrounded by relative soft and ductile ferrite wherein a heat treatment would be conducted in the range of 1400 to 1700⁰C ([0046] and [0070]). However, Lagoon et al. (795) does not specify a second heat treatment that entail oxynitriding. 
Harada et al. (‘820) discloses a method for heat treating a surface comprising spheroidal graphite cast iron including gas nitrocarburizing at 550 to 650⁰C for 1 to 3 hours such that a nitride layer and an oxynitride layer would be formed [0028-0033]. Performing this surface hardening heat treatment would eliminate sludge or the like from the surface of the disc rotor [0033]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the heat treatment process, as disclosed by Lagoon et al. (‘795), by performing a gas nitrocarburizing at 550 to 650⁰C for 1 to 3 hours, as disclosed by Harada et al. (‘820), in order to eliminate the sludge or the like from the surface of the disc rotor, as disclosed by Harada et al. (‘820) [0033]. 
	In regard to claim 2, Lagoon et al. (‘795) discloses placing in the furnace and held at a temperature of 750⁰C to 1000⁰C for up to 10 hours [0068]. 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 3, while Lagoon et al. (‘795) specifies cooling nether Lagoon et al. (‘795) nor Harada et al. (‘820) specify that the time of cooling would be for about 110 to 130 minutes
	 In regard to claims 4-5, while Harada et al. (‘620) discloses nitrocarburizing at a temperature in the range of 550 to 650⁰C, Harada et al. (‘620) only specifies a time of 1 to 3 hours (60 to 180 minutes) and this would not be close to about 720 and 1200 minutes as claimed in claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759